UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-5317


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LIN BOWER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00023-WO-1)


Submitted:   February 16, 2012             Decided:   February 29, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Louis C. Allen III, Federal Public Defender, Williams S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Lin Bower appeals his sentence of fifty-seven

months of imprisonment following his guilty plea to one count of

manufacturing counterfeit obligations, in violation of 18 U.S.C.

§ 471    (2006),       and   one    count      of    being    a    convicted         felon    in

possession of ammunition, in violation of 18 U.S.C. 922(g)(1)

(2006).     Bower       challenges       the        enhancement         of    his     advisory

Guidelines       sentencing         range       pursuant          to     U.S.       Sentencing

Guidelines Manual § 2K2.1(a)(4)(A) (2010).                              Bower claims that

his     previous       North      Carolina         felony    conviction         for      taking

indecent liberties with a minor, in violation of N.C. Gen. Stat.

§ 14-202.1(a) (2009), should not have qualified as a crime of

violence for the purposes of § 2K2.1(a)(4)(A).                            In light of our

decision in Vann v. United States, 660 F.3d 771 (4th Cir. 2011)

(en     banc)    (per     curiam),       the       Government          concedes     that     the

documents necessary to establish that Bower’s criminal conduct

was a crime of violence under § 2K2.1(a)(4)(A) no longer exist.

Therefore,       the    Government,         admitting        Bower       is     entitled      to

resentencing, requests a remand for that purpose.

            In     view      of    the   Government’s        concession,            we   vacate

Bower’s    sentence       and     remand     for     resentencing         consistent       with




                                               2
this opinion. *   Because our determination does not implicate the

validity of Bower’s conviction, it is affirmed.      The Clerk is

directed to issue the mandate forthwith.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART,
                                                  VACATED IN PART,
                                                      AND REMANDED




     *
       We note that the district court did not have the benefit
of our decision in Vann at the time Bower was first sentenced.



                                  3